DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction between Group I-V, and the species selection between claims 4 and 5 in the reply filed on 12/24/2020 is acknowledged. Claims 5, 11-14 and 19-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Applicant’s claims and drawings disclose a sliding device that can be altered to support carious articles in different environments, e.g. a boat dolly or a loading device for a vehicle). As previously stated, the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 16-17 are rejected under 35 U.S.C 103(a) as being unpatentable over US Patent No.: 3567035 (“Dudzik”) in view of US Patent No.: 4036345 (“Webb”).

Regarding Claims 1 and 4, Dudzik discloses Claim 1- A support for a vessel comprising: a)    a support structure (1) supported by the ground, the support structure comprising a first beam (3) for supporting the vessel (5), the beam generally parallel to the ground; b)    a first sliding structure (7) on the first beam comprising: (i)    a bracket (6) having an upwardly facing surface; e) a fastener (20) fastening the first sliding structure to the first beam; Claim 4- wherein the support structure (1) is a rack comprising vertical supports (2) and multiple beams (3)and slots for multiple vessels.
Dudzik discloses the claimed invention except the roller bearings on the upwardly facing surface of the bracket.
Webb demonstrates it is known in the art to provide a roller bearing on the upwardly facing surface of the bracket, so that the heavy loads can be loaded and stored relative easily.

Regarding Claim 2, the combination discloses (Dudzik) wherein the vessel is a kayak (which is a boat).
Regarding Claim 3, the combination discloses (Dudzik) wherein the vessel is a kayak (which is a boat).a canoe (Which is a boat).
Regarding Claim 6, the combination discloses (Dudzik) wherein the support structure (1) comprises a second beam (3) having an upwardly facing surface, and a second sliding structure substantially the same as the first sliding structure, wherein the second sliding structure be on the upwardly facing surface of the second beam (as modified by Webb)
Regarding Claim 7, the combination discloses (Dudzik) a vessel (boart or kayak) on the first and second beams (3), the first and second beams being spaced apart a distance less than the length of the vessel.
Regarding Claim 8, the combination discloses the fastener is a screw. It would have been obvious to one having skill in the art before the effective filing date of the invention that the fastener could be a hose clamp or any other alternative type of fastener that could secure the bracket in place securely, without the use of tools.
Regarding Claim 9, the combination discloses (Dudzik) wherein the bracket (7) has at least two openings there through and the fastener comprises a screw or a bolt extending through each of the two openings into the first beam (best seen in Fig. 3.
Regarding Claim 10, the combination discloses the bracket having a U shape secured to the beam, but not an L-shaped bracket. It would have been obvious to one having skill in the art before the effective filing date of the invention that the bracket could also be configured in an L-shape, as an alternate connection to the beam, which is within the general knowledge of one having skill in the art.
Regarding Claim 16, the combination discloses (Webb) wherein the ball bearings comprise a housing (20) and ball formed of plastic (col. 3: line 34-56)
Regarding Claim 17, the combination discloses (Webb) wherein the ball bearings comprise a ball formed of glass (graphite and glass, (col. 3: lines 47-56).

Claim 18 is rejected under 35 U.S.C 103(a) as being unpatentable over Dudzik and Webb, and further in view of US Patent No.: 4960356 (“Wrenn”).
The combination discloses the claimed invention except the arm at each end. Wrenn demonstrates (see Figs 1-20) it is known in the art to provide an arm (66, 76; 104, 120) at each end of the beam (best seen in Figs. 11 and 20). It would have been obvious to one having skill in the art before the effective filing date of the invention that the beam could be configured with arms at each end to further stabilize the vessel on the rack, as demonstrated by Wrenn. As modified, wherein the bracket has a longitudinal axis and opposed ends, wherein there is an arm proximate to each end of the bracket, each arm extending in a direction away from the longitudinal axis of the bracket for preventing a vessel from sliding off of the sliding structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637